In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 14-1018V
                                          (Not to be published)

*****************************
                            *
JOHN SUMMERS,               *
                            *                                             Filed: August 27, 2015
                Petitioner, *
                            *                                             Decision by Stipulation; Attorney’s
          v.                *                                             Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Paul Brazil, Muller Brazil, LLP, Philadelphia, PA, for Petitioner

Camille Michelle Collett, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION1

       On October 20, 2014, John Summers filed a petition seeking compensation under the
National Vaccine Injury Compensation Program. On June 17, 2015, Petitioner filed a Motion to
Voluntarily Dismiss the Petition. I subsequently issued a decision dismissing the case.

        On August 27, 2015, counsel for both parties filed a joint stipulation, this time in regards
to attorney’s fees and costs. The parties have stipulated that Petitioner’s counsel should receive a
lump sum of $16,500.00, in the form of a check payable to Petitioner and Petitioner’s counsel.
This amount represents a sum to which Respondent does not object. In addition, and in compliance


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be
available to the public. (Id.)
with General Order No. 9, Petitioner has represented that he did incur any reimbursable costs in
proceeding on this petition.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of a check in the amount of $16,500.00 payable jointly to
Petitioner and Petitioner’s counsel, Paul Brazil, Esq. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.